UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-132


PEPI SCHAFLER,

                       Petitioner,

          v.

THOMAS J. CATLIOTA,

                       Respondent.



Appeal from the United States Bankruptcy Court for the District
of Maryland, at Greenbelt.     Thomas J. Catliota, Bankruptcy
Judge. (13-24456)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pepi Schafler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pepi Schafler has filed a petition for a direct appeal

to this court from an order of the Bankruptcy Court for the

District of Maryland.     A party may only obtain a direct appeal

of a bankruptcy court order, however, if the bankruptcy court,

the district court, or the bankruptcy panel has certified that

the order sought to be appealed involves a question of law for

which there is no controlling precedent or involves a matter of

public   importance;    the    order       involves   a   question      of   law

requiring resolution of conflicting decisions; or an immediate

appeal   would   materially   advance       the   proceedings.     28    U.S.C.

§ 158(d)(2)(A) (2012).        Here, no court has certified that the

order sought to be appealed meets these criteria.                Accordingly,

we deny Schafler’s petition and deny her motion to stay the

bankruptcy proceedings pending appeal.



                                                            PETITION DENIED




                                       2